Citation Nr: 1027375	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for diabetic 
retinopathy. 

2.  Entitlement to service connection for diabetic retinopathy. 

3.  Entitlement to service connection for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) with scoliosis 
of the lumbar spine, including as due to aggravation of a pre-
existing condition.    


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 
1976.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2010.


FINDINGS OF FACT

1. The Veteran's original claim of service connection for 
diabetic retinopathy was last denied by an unappealed rating 
decision in December 2004.  

2.  The additional evidence received since December 2004 is not 
cumulative and redundant of evidence previously of record and by 
itself or in connection with the evidence previously assembled, 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim of service connection for diabetic retinopathy.  






3.  The Veteran does not have a current diagnosis of a diabetic 
retinopathy.

4.  The Veteran's allegations regarding the in-service onset and 
subsequent care for a back disability are not credible.

5.  The Veteran's current back disability was not incurred in, by 
or was aggravated by any incident of active military service.

6.  The Veteran's back disability is not an aggravation of his 
scoliosis that pre-existed service.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision which denied entitlement to 
service connection for diabetic retinopathy is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the December 2004 decision is new and 
material and petition to reopen the claim of entitlement to 
service connection for diabetic retinopathy is granted.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for the establishment of service connection for 
diabetic retinopathy, secondary to diabetes mellitus, type II are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2009).  

4.  The criteria for the establishment of service connection for 
a back disability are not met.  38 U.S.C.A. §§ 1131, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The 
regulations implementing VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied with respect to this claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2007 and September 2007 that 
fully addressed all notice elements.  

In the letter sent in June 2007, the RO provided timely notice to 
the Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as 
specifying the information and evidence to be submitted by him, 
the information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claim.

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court 
of Appeals for Veterans Claims (Court) established requirements 
with respect to the content of the duty to assist notice under 
the VCAA which must be provided to a Veteran who is petitioning 
to reopen a claim.  Specifically, the Court held that VA must 
notify a Veteran of the evidence and information that is 
necessary to both reopen the claim and establish entitlement to 
the underlying claim for the benefit sought.  The Court also held 
that VA's obligation to provide a Veteran with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  The 
June 2007 letter complies with the requirements of Kent.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was also 
informed in the June 2007 letter that a schedular rating and an 
effective date would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

With regard to the Veteran's petition to reopen the claim of 
service connection for diabetic retinopathy, secondary to 
service-connection for diabetes mellitus which was granted in a 
November 2008 rating decision, a VA examination was conducted in 
November 2008.  Although the RO denied reopening of the claim, it 
nonetheless afforded the Veteran a VA examination and therefore 
conducted a de facto reopening of the claim.  The examination was 
accompanied by a review of the claims folder, and took into 
account both the record on appeal and the Veteran's contentions 
regarding service connection.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues.  





New and Material Evidence

The Veteran was previously denied service connection for diabetic 
retinopathy by a rating decision dated in December 2004.  The 
Veteran did not perfect an appeal for this prior decision, and 
this decision is final.  38 C.F.R. § 20.1103.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to reopen 
a claim there must be added to the record "new and material 
evidence" since the last final denial of the claims.  38 
U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be secured 
or presented since the time that the claim was finally disallowed 
on any basis, not only since the time the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

The last final denial of the claims was in December 2004, as 
noted above, and it therefore may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a).  Therefore, the Veteran's claim may be 
reopened only if new and material evidence has been secured or 
presented since the decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

"New" evidence is that which was not previously of record.  To 
be material, the evidence must raise a reasonable possibility of 
substantiating the claim, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  Accordingly, the Board must initially 
determine whether there is new and material evidence to reopen 
the claim for service connection for diabetic retinopathy.

At the time of the December 2004 rating decision, the record 
showed that the Veteran had visual complications including 
glaucoma due to his diabetes mellitus, type II.  However, the RO 
denied the claim as the Veteran was not service connected for his 
diabetes mellitus, nor did the evidence show any medical etiology 
between the Veteran's vision disorders and his period of service.  

The evidence of record at the time of the December 2004 rating 
decision consisted of service treatment records and a letter from 
the Veteran's physician dated in July 2004.  While the RO noted 
that the Veteran had visual complications due to his diabetes, 
the Veteran's claim was denied on the basis that his diabetes was 
not service connected and there was no support for his claim that 
his visual disorders were caused by or incurred during service.

In the current petition to reopen, the Veteran has submitted 
additional medical records, statements, and testimony at a 
January 2010 hearing.  A VA medical examination was conducted in 
July 2008.  Additionally, the RO granted service connection for 
diabetes mellitus, Type II, in a November 2008 rating decision.  
Given that the Veteran's theory of entitlement to service 
connection is based on a claim that the diabetic retinopathy is 
secondary to his diabetes, the grant of service connection for 
diabetes relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  

The above-cited evidence is new in that it was received after the 
RO's final December 2004 decision.  It is also material because 
it relates to an unestablished fact necessary to substantiate the 
claim.

Therefore, new and material evidence has been submitted and 
raises a reasonable possibility of substantiating the claim and 
the claim for service connection for the Veteran's diabetic 
retinopathy is reopened.  The Board will address the claim for 
entitlement to service connection for diabetic retinopathy below.



Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the absence of proof of a present disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish service 
connection, there must be a medical diagnosis of a current 
disability; medical or, in certain cases, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).




Importantly, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1998).  Lay evidence may be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (i.e., when the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  

However, whether lay evidence is competent and sufficient in a 
particular case is a fact issue.  Id.  Further, after a 
determination of competence is made, the Board is further 
obligated to determine whether lay evidence is credible.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994). In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of the 
claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board 
has the "authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence").

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.




Service connection for diabetic retinopathy

The Veteran alleges that he has diabetic retinopathy, secondary 
to his service-connected diabetes mellitus.  Having carefully 
considered the record, the Board finds that the evidence does not 
contain a diagnosis of diabetic retinopathy.  Thus, the Veteran's 
claim for service connection is denied.

The Veteran has a diagnosis of diabetes mellitus and was granted 
service connection in a November 2008 rating decision.  In a 
December 2008 rating decision, the Veteran was also granted 
service connection for chronic open angle glaucoma and cortical 
cataracts, secondary to his diabetes.  

The Veteran underwent a VA eye examination in November 2008.  The 
examiner found that the Veteran did not have a diagnosis of 
diabetic retinopathy.  Specifically, the examiner stated "[t]his 
patient has chronic open angle glaucoma and cortical cataracts 
which are more likely than not associated with his diabetes.  I 
could not find any evidence of diabetic retinopathy even though I 
examined the patient's fundus twice during the examination.  I 
cannot explain why this diagnosis had been entered into the chart 
previously."

At the January 2010 hearing, the Veteran testified that he has 
continued to experience problems with his eyes.  However, when 
asked if he had a diagnosis of diabetic retinopathy, the 
Veteran's representative admitted that no diagnosis had been 
made.  Additionally, the Veteran testified that he has not been 
told that he has a diagnosis of diabetic retinopathy.

There are no additional records of diabetic retinopathy.  There 
is no diagnosis of diabetic retinopathy.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer, 3 
Vet. App. at 225.  Service connection cannot be granted, under 
any theory of entitlement, if the claimed condition is not 
present.  In the absence of any current diagnosis, the claim of 
service connection for diabetic retinopathy must be denied.



Service Connection for Back Disorder

The Veteran argues that he has a back disorder that was incurred 
during his active military service.  Alternative, the Veteran 
claims that his current back disorder is an aggravation of the 
scoliosis that pre-existed his active duty.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Specifically, the Veteran alleges that at the time he entered 
active military duty in January 1956, he did not have a back 
disorder; nor was he aware of the fact that his back was 
scoliosed, as was noted by the service entrance medical examiner.  
At the January 2010 hearing, the Veteran alleged that he injured 
his back during basic training at some point shortly after his 
January 1956 service entrance and that a military medical care 
provider offered him the opportunity to be medically discharged 
from service.  The Veteran asserts that when he declined such a 
discharge he was granted a "permanent" physical profile that 
excused him from marching and standing and that he continued to 
seek medical care every six months throughout the course of his 
20 years of active service.  

The Veteran also proffers that throughout this period, military 
medical care providers discussed the possibility of back surgery 
with him.  As to the absence of service medical records 
documenting this care, the Veteran alleges both that such records 
exist and are not obtained, and that such record do not exist 
because he did not complain and desired to complete his military 
career.

After careful review of the evidence, the Board finds that the 
Veteran is wholly incredible in his account of a continuing back 
disorder throughout service, as explained below.  

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 
3.304(b) (2009).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  "Clear and unmistakable 
evidence" is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. West, 12 
Vet. App. 254, 258 (1999) [noting that the "clear and convincing" 
burden of proof, while a higher standard than a preponderance of 
the evidence, is a lower burden to satisfy than that of "clear 
and unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and the 
no-aggravation result be "undebatable."  See Cotant v. West, 17 
Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of 
sound condition, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  See VAOPGCPREC 
3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

A finding of aggravation is not appropriate in cases where the 
evidence specifically shows that the increase is due to the 
natural progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during service 
are not sufficient to be considered aggravation of the disease 
unless the underlying condition, as contrasted to symptoms, 
worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of the 
Veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  

If the disorder becomes worse during service and then improves 
due to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder is 
not presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).  

The Veteran's enlistment examination from January 1956 contains a 
notation of pre-existing scoliosis.  Thus, the Veteran's back 
abnormality was "noted" within the meaning of the law.  
However, there is no evidence to indicate that the underlying 
abnormality underwent an increase in severity, nor indeed that 
the Veteran had any occurrence of symptoms whatsoever.  See 
Davis, supra. 

There is nothing in the Veteran's service treatment record to 
indicate that he injured his back during training, or indeed at 
any other time in service, and the Board finds him incredible in 
this respect, when viewed with the remainder of his service 
treatment records documenting no back complaints.    While the 
Veteran's account of having been assigned a "profile" in the 
PULHES denomination of upper extremity is correct, the Board 
notes that there is nothing in the record that substantiates the 
Veteran's account that the profile was permanent in nature, or 
that he was excused from performing the full range of military 
duties.  Indeed, the Veteran's account of having been offered a 
medical discharge at the stage of basic training, which he 
alleges he refused, is patently incredible.  Had the Veteran's 
back symptoms (1) manifested as he alleges and (2) were of such 
severity as he reports, there is no question that the service 
department authorities would have both documented these 
peacetime, training medical events and likely separated him for 
being unfit for service.   

In March 1960, the Veteran's service treatment records notes that 
the Veteran had pain in his neck and shoulders.  It was treated 
as a spasm with a hot water bag.  An April 1975 service treatment 
record indicates that the Veteran had hypertrophy of the fifth 
metatarsal head, bilateral - i.e., a complaint of toe symptoms.  
His physical restriction included no prolonged standing or 
marching - due to the toe symptoms.  No similar restriction is 
found in the earlier records.  

In the Veteran's February 1975 retirement examination, he 
reported a normal spine and no recurrent back pain.  No 
additional records of back pain were found within his service 
treatment record, notwithstanding the Veteran's allegation that 
he was treated every six months for a 20 year career in the Air 
Force.  

The Veteran's pre-retirement military physical examination is 
particularly noteworthy and it shows no back symptoms or 
diagnoses, and the Veteran denied then having or ever having had 
recurrent back pain - also indicating that the Veteran is not 
truthful in his current account.  Moreover, to the extent that 
the Veteran alleges that because he desired to complete his 20 
year military career, he did not report back symptoms throughout 
service - an account inconsistent indicating that he did seek 
medical care every six months - his pre-retirement physical 
examination was generated when the Veteran's military career was 
completed and there would have been no reason for him at that 
juncture to deny back symptoms.  

The Veteran's post-service medical records indicate a December 
1977 record of pain in his neck and upper thoracic, between the 
shoulder blades after he carried mail in the rain in his 
employment.  Later records from 2009 indicate that the Veteran 
has degenerative disc disease with disc space narrowing as per an 
x-ray in June 2007.  


The Veteran has not submitted any evidence or medical opinion 
linking his current back disorder to his period of service.  
Furthermore, the Veteran has not submitted any evidence that 
supports a claim that his pre-existing scoliosis was aggravated 
by his military service.  Although he alleges a continuity of 
symptoms from an in-service back injury in 1956, the 
contemporaneous medical records do not support this contention.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence, including testimony.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  In the evaluation of evidence, VA adjudicators 
may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence.").  

While the Veteran's Travel Board hearing testimony is competent, 
it must be weighed against the Veteran's contemporaneous medical 
records.  As a general matter, the separation examination report 
was generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; it is akin to a statement of 
diagnosis or treatment and is therefore of increased probative 
value, reflecting the Veteran's then state of physical fitness.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate if 
it assists in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), expand 
the hearsay exception for physical conditions to include 
statements of past physical condition on the rational that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).

In response to the VA's June 2007 letter to the Veteran 
explaining what evidence is needed to substantiate his claim, the 
Veteran sent a list of potential witnesses and in-service 
treatment facilities that he requested be contacted.  However, 
the Veteran's service treatment records, and relevant VA 
treatment records, have been received.  As to the witnesses he 
requested VA to contact, the Veteran detailed that these 
individuals worked with him in 1956-1960; 1963 to 1964; 1968 to 
1969; 1969 to 1973 and 1973-1974.  VA has no authority or mandate 
to attempt to locate, and interview individual witnesses dating 
back to 54 years previously in order to substantiate a claim.  It 
has been held that the duty to assist does not include a "fishing 
expedition" to attempt to obtain evidence which presently does 
not exist.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see 
also 38 U.S.C.A. § 5103A(a)(2) ("The Secretary is not required to 
provide assistance to a claimant under this section if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.").  

Thus, the Veteran cannot provide competent medical evidence of a 
linkage between any claimed current disorder and military 
service.  By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  38 C.F.R. § 3.159(a).  Accordingly, the Veteran's 
claim for service connection for a back disorder is denied.  

Finally, in reaching the above decision, the Board has considered 
the doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)








ORDER

New and material evidence has been submitted to reopen a claim 
for service connection for diabetic retinopathy, secondary to 
diabetes mellitus, Type II and to this extent only the appeal is 
granted.   

Service connection for diabetic retinopathy is denied. 

Service connection for back disorder is denied.



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


